Citation Nr: 0809973	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-28 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's PTSD is 
not a result of any established event, injury, or disease 
during active service.

3.  The evidence of record demonstrates the veteran's 
prostate cancer is not a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  Prostate cancer was not incurred in or aggravated by 
active service, nor may service incurrence of prostate cancer 
be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004 and November 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board notes the veteran has not been afforded a 
VA examination in connection with this claim but is of the 
opinion that such an examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  As will be discussed further below, 
there is no competent evidence that the veteran served in the 
Republic of Vietnam or was exposed to herbicides.  There is 
also no competent evidence of a verifiable PTSD stressor.  
The Board finds the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

PTSD

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran's service personnel records show 
that he served in New Jersey, Texas, Okinawa, and California.  
Medals, decorations, and citations only include the rifle 
marksman and rifle expert badges.  The service treatment 
records are negative for any signs, symptoms, or diagnoses of 
PTSD.  On the May 1962 separation examination, the examiner 
noted no psychological problems.  In his May 1962 Report of 
Medical History, the veteran indicated that he had never had 
nervous trouble of any sort.

Statements bearing signatures of members of the veteran's 
family, G.W.R., W.R., B.A.R., B.E.R. (the veteran's spouse) 
and from D.H., dated November 2004 stated that the veteran 
displayed agitated behavior, intense fear, clinical distress, 
and depression since serving in Vietnam.  It was mentioned 
that the veteran had intense violent nightmares and anti-
social behavior.  The statement bearing B.E.R.'s signature 
indicated that the veteran saw fellow soldiers and Vietnamese 
being killed or maimed.  

On his PTSD questionnaire submitted in December 2004, the 
veteran asserted that while working with fellow soldiers and 
Vietnamese workers clearing land with herbicides, he saw 
fellow soldiers shot or blown apart with landmines.  He said 
that one of his buddies had his head blown half off and died 
in the veteran's arms.  He also stated that Vietnamese 
workers were constantly stepping on mines and losing feet and 
legs.  He indicated he frequently sought medical attention 
while on active duty without a specific ailment, and he 
recalled making sudden requests for changes in his duty 
assignment to avoid stress in Vietnam.  He acknowledged 
alcohol abuse and a disregard for military authority.  He 
asserted that he had episodes of depression, panic attacks, 
and anxiety, and he said he had lost many jobs.

In February 2005, the veteran submitted lay statements 
bearing the signatures of R.M., G.N.R., and M.M..  These 
statements indicated that the veteran went with a detachment 
of soldiers to Vietnam in 1962 to use defoliants to clear 
land for buildings for an air base.  The veteran also 
submitted numerous photographs which he said he sent his 
parents and girlfriend from Vietnam in 1962.

VA outpatient treatment records include a "Psychiatry 
Initial Assessment MHC" in which the veteran related to the 
social worker that he was having trouble sleeping and had 
nightmares from Vietnam.  He related that he was in Vietnam 
in 1962.  Based totally on the history reported by the 
veteran, the social worker diagnosed PTSD.  Additional VA 
outpatient treatment records dated in March, April, and July 
2005, and signed by a VA psychiatrist diagnosed PTSD.  It 
appears that the diagnosis was based entirely on statements 
made by the veteran and not on a review of the claims folder.  

Additional VA outpatient records dated through June 2007 show 
intermittent treatment for PTSD.  A VA treatment record from 
February 2007 repeated the veteran's statements that he had 
problems sleeping and nightmares of Vietnam.  The examiner 
gave a diagnosis of PTSD.

Additional lay statements bearing the signatures of R.M., 
G.N.R., and M.M. were submitted in September 2005.  These 
statements reiterated that the veteran went with other 
soldiers for temporary duty in Vietnam in 1962 and indicated 
that there were plenty of daily attacks against American 
troops.  The veteran provided additional copies of these lay 
statements in February 2006.

The veteran stated in September 2005 that his service 
treatment records were incomplete.  He recounted medical 
treatment that he received while on active duty that was not 
recorded.  He also said the buddy statements he had submitted 
were credible.

In January 2007 the veteran provided additional lay 
statements with the signatures of G.N.R., R.M., K.R., and 
M.M..  The veteran said that these statements had been 
legally notarized.

Based on the evidence of record, the Board finds that the 
veteran's PTSD is not a result of any established event, 
injury, or disease during active service.  The evidence 
clearly shows that the veteran currently has a diagnosis of 
PTSD.  However, while the VA treatment records recount the 
veteran's assertions that he experiences nightmares of his 
experiences in Vietnam, no medical diagnosis has been 
provided establishing a diagnostic link between the veteran's 
currently demonstrated PTSD and any verified stressor from 
active service.  Further, the statements were based on the 
history related by the veteran and not on a review of the 
claims folder.  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).   None of the evidence of record contains a statement 
given by a medical examiner which provides a nexus between 
the veteran's diagnosed PTSD and a verified in-service 
stressor.  Without a link, established by medical evidence, 
between current symptoms and an in-service stressor, service 
connection for PTSD cannot be granted.  See 38 C.F.R. § 
3.304(f).

Additionally, the Board finds that there is no verified in-
service PTSD stressor.  The Board has carefully considered 
all of the lay statements that the veteran has submitted.  In 
the September 2005 statement from R.M. submitted the first 
time, the signature misspelled R.M.'s name.  In the 
September 2005 statement from R.M. submitted the second time, 
the signature spelled R.M.'s name correctly, but it appears 
to be a different signature.  The two statements from M.M. 
each dated in September 2005 appear to have different 
signatures.

The veteran submitted statements with the signatures of 
G.N.R., R.M., K.R., and M.M. in January 2007, and he said 
that the statements had been legally notarized.  The veteran 
indicated that the statement from G.N.R. had been notarized 
by M.T., Notary Public, State of Hawaii.  The statement from 
R.M. said it had been notarized by J.M., Notary Public, State 
of Florida.  K.R's and M.M's statements appear to have been 
notarized by C.H. and H.A., Notaries Public, Commonwealth of 
Virginia.  However, none of these statements followed the 
laws of their respective states regarding how a document 
should be legally notarized.  See HAW. REV. STAT. ANN. §§ 456-
1-456-19, 502-41-502-84, 603-1, 621-12, 621-13 (West 2007); 
FLA. STAT. ANN. §§ 117.01-117.20 (West 2007); §§ 47.1-47.1-
33, VA. CODE ANN.  55.118-118.1-55.118-6 (West 2007).  While 
all of the statements contained a signature ostensibly from a 
notary public, none of the statements contained a proper 
attestation clause.  None of the alleged notaries indicated 
the location where the statements were sworn to be correct.  
None of the notaries indicated that the people signing the 
statements were who they said they were.  None of the 
notaries indicated when their commission expires.  None of 
the notaries used a rubber stamp in addition to their raised 
stamp.

The Board finds there are some serious questions as to the 
authenticity of these records.  The Board is not under an 
obligation to accept fake evidence or a fraud upon the United 
States Government.  Due to the inconsistent signatures and 
lack of legal notarization, the Board finds that the 
veteran's submitted lay statements are not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board, as fact finder, "is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006) (when subject is one to 
which lay person is "competent" to testify, such "testimony 
can be rejected only if found to be mistaken or otherwise 
deemed not credible").  As the Board has found the lay 
statements to not be credible, they cannot provide competent 
evidence of an in-service PTSD stressor.  Additionally, the 
veteran's actions in asserting that these statements were 
legally notarized call into question the truth and veracity 
of all statements he has made concerning his claim.

The veteran's service personnel records do not show that he 
served in Vietnam.  Rather, he served in Okinawa.  The 
National Personnel Records Center (NPRC) indicated in 
August 2004 that there was no evidence in the veteran's file 
to substantiate any service in the Republic of Vietnam.  The 
Board finds the service records and NPRC statement persuasive 
evidence that the veteran did not serve in the Republic of 
Vietnam as they reflect official records that were created at 
the time of the veteran's service.

The veteran provided an article entitled "The Military 
Assistance Command, Vietnam:  February 1962 July 1965."  
Unfortunately, the veteran was not mentioned in the article, 
and so the article does not provide creditable proof that the 
veteran served in the Republic of Vietnam.

The Board has carefully considered the veteran's statements 
alleging that his PTSD is caused by an in-service stressor.  
While he may sincerely believe he has PTSD as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Prostate Cancer

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Certain disorders associated with herbicide agent exposure in 
service, including prostate cancer, may also be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (e) (2007).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or treatment for prostate 
cancer.  The veteran's May 1962 separation physical indicated 
he had a normal abdomen, viscera, anus, and rectum.  The 
veteran noted in his May 1962 RMH that he did not have any 
tumors, growths, cysts, or cancer.

A private treatment record from July 1997 stated that a 
biopsy revealed a focal high grade prostatic intraepithelial 
neoplasia.  A biopsy from August 1997 showed benign prostate 
tissue.  In May 2003, a private biopsy report noted 
adenocarcinoma, and a private treatment record from July 2003 
indicated that the veteran had a strong family history of 
prostate cancer.  The veteran underwent prostate 
brachytherapy with perctaneous transperineal placement of 
radioactive prostate seeds in September 2003.

In July 2004, the veteran participated in the Veterans 
Administration's Agent Orange Registry.  The veteran stated 
that he was involved in handling or spraying Agent Orange, he 
was directly sprayed with Agent Orange, he ate food or drink 
that could have been sprayed with Agent Orange, and he was 
exposed to herbicides other than Agent Orange.  He also 
stated that he had prostate cancer due to Agent Orange 
exposure.

A VA treatment record from July 2004 indicated that the 
veteran was treated with radon seeds for his prostate cancer.  
A history of being a grunt in Vietnam was listed.  The 
examiner provided a diagnosis of prostate cancer due to Agent 
Orange exposure.

Additional medical records reflect treatment for prostate 
cancer.

Based on the evidence of record, the Board finds that the 
veteran's prostate cancer is not a result of any established 
event, injury, or disease during active service.  The record 
clearly shows that the veteran has a current diagnosis of 
prostate cancer.  However, the service treatment records were 
negative for any signs, symptoms, or treatment for prostate 
cancer.  None of the current competent medical evidence 
provides a nexus between the veteran's current diagnosis of 
prostate cancer and any event from the veteran's active 
service.  Additionally, the first evidence of record of a 
tumor is a private treatment record from 2003-over 41 years 
after the veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Without evidence of an in-
service event and competent medical evidence that provides a 
link between that in-service event and a current diagnosis, 
service connection cannot be granted on a direct basis.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has considered whether service connection could be 
granted on a presumptive basis.  However, there is no 
evidence of malignant tumors existing to a compensable degree 
within one year of the veteran's discharge from active duty.  
Without evidence of malignant tumors being present to a 
compensable degree within one year of separation of active 
duty, service connection cannot be granted on a presumptive 
basis for a chronic disease.  See 38 C.F.R. §§ 3.307.

Additionally, the Board has considered whether service 
connection for prostate cancer could be granted secondary to 
herbicide exposure.  As mentioned in the discussion on PTSD, 
the Board finds no competent evidence of record that proves 
that the veteran served in Vietnam.  All official records do 
not show Vietnam service.  Without competent proof that the 
veteran served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
exposure to herbicides cannot be presumed.  See 38 C.F.R. 
§§ 3.307.

The Board has carefully considered the veteran's statements 
to the Agent Orange registry and the July 2004 VA treatment 
note which indicated that the veteran had prostate cancer due 
to Agent Orange exposure.  However, the veteran's claims of 
Agent Orange exposure are not substantiated by the official 
record, and the July 2004 diagnosis appears to be based on 
the veteran's own recitation of his medical and military 
history.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.).  Therefore, 
the Board finds the veteran's statements to the Agent Orange 
registry and the July 2004 VA treatment note to be of less 
persuasive value.

The Board has carefully considered the veteran's statements 
alleging that his prostate cancer is due to herbicide 
exposure.  While he may sincerely believe he has prostate 
cancer as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied..

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


